DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on December 17, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Twenty-one (21) sheets of drawings were filed on April 29, 2020.
The drawings are objected to because:
In Figure 6C, reference number 502 is used twice, wherein the leftmost use of reference number 502 is incorrect, because 502 is consistently used to refer to the light source in the specification.  The examiner suggests deleting the leftmost “502” in Figure 6C, because 503 is provided to label the optical axis.
In Figure 6C, reference number 622 has been used twice, wherein the leftmost use of reference 622 is incorrect, because 622 has been used to refer to a waveguide beam splitter in the specification.  The examiner suggests changing the leftmost “622” to – 632--, which has been used to refer to “light from the light source 502” in paragraph [00112] of the specification.
In Figure 6C, reference numbers 622-1, 622-2, and 622-3 are not in the specification.  The examiner suggests amending the specification to include reference numbers 622-1, 622-2, and 622-3.
In Figure 6D, reference number 604, which has been used in Figure 6A to reference to polarization selective elements, appears to point to the spatial light modulator, and should instead be “406”, which has been used to designate the spatial light modulator.  The examiner suggests changing “604” to –406—in Figure 6D.
In Figure 9A, reference number 900-2 is not in the specification.  The examiner suggests amended the specification to include reference number 900-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  Serial Numbers are missing in paragraph 1, please replace the underlined spaces with the appropriate serial numbers.
Appropriate correction is required.

Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,307,347 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,307,347 B2 at least disclose or suggest all of the limitations of claims 1, 2, 12, and 13 of the present application.
Regarding claim 1; U. S. Patent No. 11,307,347 B2 claims an optical device, comprising (see column 20, lines 37-40, claim 1): 
a light source configured to provide illumination light (see column 20, line 40, claim 1); and 
a waveguide having (optical element, wherein the optical element is a waveguide; see column 20, line 41, claim1, and column 21, lines 3-4, claim 2): 
an input surface (first surface, wherein light is input, i.e. received, at the first surface; see column 20, lines 40-45 and 54-56, claim 1); 
an output surface distinct from and non-parallel to the input surface (third surface, wherein light is output from the third surface; see column 20, lines 48-49 and 59-60, claim 1); and 
an output coupler (the light is output from the third surface, and thus an output coupler is inherently present in the device), 
wherein the waveguide (optical element) is configured to: 
receive, at the input surface, the illumination light provided by the light source (see column 20, lines 54-56, claim 1); 
propagate the illumination light via total internal reflection (see column 20, lines 57-58, claim 1); and 
redirect, by the output coupler, the illumination light so that the illumination light is output from the output surface for illuminating a spatial light modulator (see column 20, lines 57-58, claim 1, column 21, lines 3-4, claim 2, and column 21, lines 60-63, claim 13; the examiner notes that an output coupler to redirect radiation is inherently required, when the radiation is propagated via total internal reflection within the optical element).  
Regarding claim 2; see column 20, lines 61-62, claim 1; column 22, lines 11-14, claim 14; and column 23, lines 9-14, claim 19 of U. S. Patent No. 11,307,347 B2.
Regarding claim 12; U. S. Patent No. 11,307,347 B2 claims a method of providing illumination light (see column 21, lines 64-65, claim 14), the method comprising: 
providing, from a light source, illumination light (see column 21, line 65, claim 14);  010235-01-5312-US57
receiving, at an input surface of a waveguide (first surface of the optical element), the illumination light provided by the light source (see column 21, line 66, through column 22, line 2, claim 14; see column 22, lines 26-27, claim 15), 
wherein the waveguide (optical element; see column 22, lines 26-27) further includes: 
an output surface (third surface; see column 22, lines 4-5 and 12-14, claim 14) that is distinct from and non-parallel to the input surface (first surface; see column 21, lines 66-67, claim 14); and 
an output coupler (the light is output from the third surface, and thus an output coupler is inherently present in the device); 
propagating, in the waveguide (optical element), the illumination light via total internal reflection (see column 22, lines 10-12, claim 14); and 
redirecting, by the output coupler, the illumination light so that the illumination light is output from the output surface of the waveguide for illuminating a spatial light modulator (see column 20, lines 57-58, claim 1; see column 21, lines 3-4, claim 2; see column 21, lines 60-63, claim 13; see column 22, line 10-18, claim 14; the examiner notes that an output coupler to redirect radiation is inherently required, when the radiation is propagated via total internal reflection within the optical element).  
Regarding claim 13; see column 22, lines 12-18, claim 14; and see column 23, lines 9-14, claim 19 of U. S. Patent No. 11,307,347 B2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huck et al. (US 2005/0123229 A1).
Regarding claim 1; Huck et al. discloses an optical device, comprising: 
a light source (light source 122; see Figure 6 and paragraph 80) configured to provide illumination light; and 
a waveguide (waveguide 121, including waveguiding layer 123; see Figure 6 and paragraph 80) having: 
an input surface (entry side face 135; see Figure 6 and paragraph 80); 
an output surface (exit surface 137; see Figure 6 and paragraph 80) distinct from and non-parallel to the input surface (135); and 
an output coupler (relief-structure surface 133; see Figure 6 and paragraph 81), 
wherein the waveguide (121) is configured to: 
receive, at the input surface (135) the illumination light provided by the light source (122); 
propagate the illumination light via total internal reflection (TIR; see paragraph 14); and 
redirect, by the output coupler (133), the illumination light so that the illumination light (F) is output from the output surface (137) for illuminating a spatial light modulator (display panel 139 for modulating light, which is formed by a super twisted nematic (S) TN cell; see paragraphs 81 and 83).  
Regarding claim 2; Huck et al. discloses that the spatial light modulator (display panel 139, including super twisted nematic (S) TN cell) is positioned to: 
receive the illumination light (F) output from the output surface (137) of the waveguide (121); 
modulate an amplitude or phase of at least a portion of the illumination light (super twisted nematic (S) TN cells function by providing phase and/or amplitude modulation); and 
output modulated light (see Figure 6).  
Regarding claim 12; Huck et al. discloses a method of providing illumination light, the method comprising: 
providing, from a light source  (light source 122; see Figure 6 and paragraph 80), illumination light;  010235-01-5312-US57
receiving, at an input surface (entry side face 135; see Figure 6 and paragraph 80) of a waveguide  (waveguide 121, including waveguiding layer 123; see Figure 6 and paragraph 80), the illumination light provided by the light source (122), wherein the waveguide (121) further includes: 
an output surface (exit surface 137; see Figure 6 and paragraph 80) that is distinct from and non-parallel to the input surface (135); and 
an output coupler (relief-structure surface 133; see Figure 6 and paragraph 81); 
propagating, in the waveguide (121), the illumination light via total internal reflection (TIR; see paragraph 14); and 
redirecting, by the output coupler (133), the illumination light (F) so that the illumination light is output from the output surface (137) of the waveguide (121) for illuminating a spatial light modulator (139).  
Regarding claim 13; Huck et al. discloses that the method further comprising: 
receiving, at the spatial light modulator (139), the illumination light (F) output from the output surface (137) of the waveguide (121); 
modulating, at the spatial light modulator (139), an amplitude or phase of at least a portion of the illumination light; and 
outputting modulated light from the spatial light modulator (139).  
Claims 1-5, 7, 10-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 2016/0209576 A1).
Regarding claim 1; Robinson et al. discloses an optical device (see Figures 1A, 1B, 14A and 14B), comprising: 
a light source (light source; see paragraphs 2, 5 and 15; illuminator array 15; see Figures 1A and 1B, and paragraph 76) configured to provide illumination light; and 
a waveguide (waveguide 1 in Figures 1A and 1B; waveguide 1406 in Figures 14A and 14B; see paragraphs 76-78, 121 and 132) having: 
an input surface (input end; see paragraph 5; input end 2; see Figure 1B; the input end is pictured but not labeled in Figures 14A and 14B); 
an output surface (first guide surface through which output light exits; see paragraphs 5 and 78) distinct from and non-parallel to the input surface (the light is output through a surface facing a spatial light modulator, SLM 48, wherein that surface is distinct from and non-parallel to the input end; see Figures 1B and 14B); and 
an output coupler (extraction features 12 in Figure 1B; see paragraphs 79-80; stepped surface 1502 in Figure 14B; see paragraph 121);
wherein the waveguide (1, 1406) is configured to: 
receive, at the input surface (2) the illumination light provided by the light source (15); 
propagate the illumination light via total internal reflection (see paragraph 5 and 78); and 
redirect, by the output coupler (12, 1502), the illumination light so that the illumination light is output from the output surface for illuminating a spatial light modulator (48).  
Regarding claim 2; Robinson et al. discloses that the spatial light modulator (48) is positioned to: 
receive the illumination light output from the output surface of the waveguide (1, 1406); 
modulate an amplitude or phase of at least a portion of the illumination light (see paragraph 81); and 
output modulated light (see Figures 1B and 14B).  
Regarding claim 3; Robinson et al. discloses the optical device (see Figure 14B) further comprising: 
a reflective polarizer (reflective polarizer 1408; see paragraphs 5 and 122-124) disposed on a first side of the waveguide (1406; see Figure 14B) and configured to transmit light having a first polarization (vertical polarization state 1403) and reflect light having a second polarization (linear/horizontal polarization state 1409) different from the first polarization (1403); 
a reflector disposed (reflective material coating on surface 1502; see Figure 14B and paragraph 121) on a second side of the waveguide (1406), that is opposite to the first side (side facing reflective polarizer 1408) of the waveguide (1406), to receive the light (1407) reflected by the reflective polarizer (1408) and reflect the received light toward the reflective polarizer (1408); and 
an optical retarder (quarter wave retarder 1404; see paragraph 122) disposed between the reflective polarizer (1408) and the reflector (reflective coating on surface 1502).
Regarding claim 4; wherein the output coupler (surface 1502) is disposed adjacent to (i.e. nearby) the output surface (the output coupler surface 1502 is the surface nearby and opposing the output surface of waveguide 1406).  
Regarding claim 5; the output coupler (1502) includes a turning film (reflective coating) configured to redirect the illumination light propagating in the waveguide (1406) so that at least a portion of the illumination light is output from the output surface of the waveguide (1406) in a first direction.  
Regarding claim 7; the first direction is non-parallel and non-perpendicular with a reference plane defined by the waveguide (1406; see Figure 14B).  
Regarding claim 10; the output coupler (12, stepped surface 1502) includes a plurality of optical elements (steps); the plurality of optical elements (12, steps of surface 1502) is coupled (optically coupled) to the output surface of the waveguide (1, 1406; see Figures 1B and 14B); and the plurality of optical elements (12, steps of 1502) is configured to redirect the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406).  
Regarding claim 11; the waveguide (1, 1406) includes an optical surface (surface with extraction features 12 and guiding features 10, surface 1502; see Figures 1B and 14B) opposite to the output surface (surface facing SLM 48) and distinct from the input surface (2 in Figure 1B, pictured but not labeled in Figure 14B) and the output surface (surface facing SLM 48); the output coupler (12, steps of 1502) includes a plurality of optical elements (extraction features 12, steps); the plurality of optical elements (12, steps) is coupled to the optical surface (physically and optically coupled) of the waveguide (1, 1406); and the plurality of optical elements (12, steps) is configured to redirect the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406).  
Regarding claim 12; a method of providing illumination light (see Figures 1A, 1B, 14A and 14B), the method comprising: 
providing, from a light source (light source; see paragraphs 2, 5 and 15; illuminator array 15; see Figures 1A and 1B, and paragraph 76), illumination light;  010235-01-5312-US57
receiving, at an input surface (input end; see paragraph 5; input end 2; see Figure 1B; the input end is pictured but not labeled in Figures 14A and 14B) of a waveguide (waveguide 1 in Figures 1A and 1B; waveguide 1406 in Figures 14A and 14B; see paragraphs 76-78, 121 and 132), the illumination light provided by the light source (light source; see paragraphs 2, 5 and 15; illuminator array 15; see Figures 1A and 1B, and paragraph 76), wherein the waveguide (waveguide 1 in Figures 1A and 1B; waveguide 1406 in Figures 14A and 14B; see paragraphs 76-78, 121 and 132) further includes: 
an output surface (first guide surface through which output light exits; see paragraphs 5 and 78) that is distinct from and non-parallel to the input surface (input end; see paragraph 5; input end 2; see Figure 1B; the input end is pictured but not labeled in Figures 14A and 14B); and 
an output coupler (extraction features 12 in Figure 1B; see paragraphs 79-80; stepped surface 1502 in Figure 14B; see paragraph 121); 
propagating, in the waveguide (1, 1406), the illumination light via total internal reflection (see paragraph 5 and 78); and 
redirecting, by the output coupler (12, 1502), the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406) for illuminating a spatial light modulator (48).  
Regarding claim 13; the method (see Figures 1B and 14B) further comprising: 
receiving, at the spatial light modulator (48), the illumination light output from the output surface of the waveguide (1, 1406); 
modulating, at the spatial light modulator (48), an amplitude or phase of at least a portion of the illumination light; and 
outputting modulated light from the spatial light modulator (48).  
Regarding claim 14; the method further comprises: 
transmitting, with a reflective polarizer (reflective polarizer 1408; see paragraphs 5 and 122-124) disposed on a first side of the waveguide (1406; see Figure 14B), light having a first polarization (vertical polarization 1403) and reflect light having a second polarization (horizontal polarization 1409) different from the first polarization (1403); and 
receiving, with a reflector (reflective material coating on surface 1502; see Figure 14B and paragraph 121) disposed on a second side of the waveguide (1406), that is opposite to the first side (side facing reflective polarizer 1408) of the waveguide (1406), the light (1407) reflected by the reflective polarizer (1408) and reflecting the received light toward the reflective polarizer (1408), 
wherein an optical retarder (quarter wave retarder 1404; see paragraph 122) is disposed between the reflective polarizer (1408) and the reflector (reflective coating on surface 1502).  
Regarding claim 15; wherein the output coupler (surface 1502) is disposed adjacent to (i.e. nearby) the output surface (the output coupler surface 1502 is the surface nearby and opposing the output surface of waveguide 1406) of the waveguide (1406).  
Regarding claim 16; the output coupler (reflective coated, stepped surface 1502) is a turning film (reflective coating) and the method further comprises: redirecting, by the turning film (reflecting coating), the illumination light propagating in the waveguide (1406) so that at least a portion of the illumination light is output from the output surface of the waveguide (1406) in a first direction (see Figures 1B and 14B).  
Regarding claim 19; the output coupler  (12, stepped surface 1502) includes a plurality of optical elements (12, steps), the plurality of optical elements (12, steps) coupled (optically coupled) to the output surface of the waveguide (1, 1406), and the method further includes: redirecting, by the plurality of optical elements (12, steps), the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406).  
Regarding claim 20; the output coupler (12, 1502) includes a plurality of optical elements (12, steps), the plurality of optical elements (12, steps) coupled (physically and optically coupled) to an optical surface opposite to, and distinct from, the output surface of the waveguide (1, 1406; see Figures 1B and 14B), and the method further comprises: redirecting, by the plurality of optical elements (12, steps), the illumination light so that the illumination light is output from the output surface of the waveguide (1, 1406).
Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bita et al. (US 2010/0302803 A1).
Regarding claims 1, 4, 5, and 6; Bita et al. discloses an optical device (display device 800; see Figure 8 and paragraph 109), comprising: 
a light source (light source 809) configured to provide illumination light (light 811); and 
a waveguide (light guide 803) having: 
an input surface (the input surface faces light source 809); 
an output surface (bottom surface facing reflective display 807) distinct from and non-parallel to the input surface (see Figure 8); and 
an output coupler (turning film 801), 
wherein the waveguide (803) is configured to: 
receive, at the input surface the illumination light (811) provided by the light source (809); 
propagate the illumination light via total internal reflection (TIR; see paragraphs 114-115); and 
redirect, by the output coupler (801), the illumination light (811) so that the illumination light is output from the output surface for illuminating a spatial light modulator (reflective display 807 may be reflective spatial light modulator; see paragraphs 109 and 110);
wherein the output coupler (801) is disposed adjacent (i.e. nearby) to the output surface (see Figure 8; the output coupler is nearby the output surface);
the output coupler (801) includes a turning film configured to redirect the illumination light propagating in the waveguide (803) so that at least a portion of the illumination light (811) is output from the output surface (bottom surface) of the waveguide (803) in a first direction;
wherein the turning film (801) has a first refractive index and the waveguide (803) has a second refractive index that is substantially same as the first refractive index (see paragraphs 77 and 111).  
Claims 1, 2, 4, 5, 7, 8, 10-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2018/0335629 A1).
Regarding claims 1, 2, 4, 5, 7, 8, 10-13, 15-17, 19 and 20; an optical device (see Figures 27 and 36), comprising: 
a light source (illumination module 102 or light emitter 5410; see Figures 27 and 36; see paragraphs 121, 279 and 283) configured to provide illumination light (light 5412); and 
a waveguide (waveguide 5415) having: 
an input surface (the input surface faces the illumination module 102 or light emitter 5410; see Figures 27 and 36); 
an output surface (bottom surface of 5415 in Figure 36) distinct from and non-parallel to the input surface (see Figure 36); and 
an output coupler (turning elements 1314 or 5427a; see Figures 27 and 36; see paragraphs 129, 280 and 282), 
wherein the waveguide (112 or 5415) is configured to: 
receive, at the input surface the illumination light (5412) provided by the light source (102 or 5410); 
propagate the illumination light via total internal reflection (waveguides reflect light by total internal reflection, TIR; see paragraphs 127, 340, 518, and 653); and 
redirect, by the output coupler (turning features 1314 or turning film 5427a), the illumination light so that the illumination light is output from the output surface for illuminating a spatial light modulator (106 or 5425; see paragraphs 121, 279 and 283);
the spatial light modulator (106 or 5425) positioned to: receive the illumination light (5420) output from the output surface of the waveguide (112 or 5415); modulate an amplitude or phase of at least a portion of the illumination light; and output modulated light (this is inherent to the function of the spatial light modulator to produce an image as disclosed; see paragraphs 285-286);
wherein the output coupler (1314 or 5427a) is disposed adjacent to (i.e. nearby) the output surface;
wherein the output coupler (5427a) includes a turning film (gratins, holographic optical elements, which are formed in a thin layer films; see paragraph 280 and Figure 36) configured to redirect the illumination light propagating in the waveguide (5415) so that at least a portion of the illumination light is output from the output surface (bottom) of the waveguide (5415) in a first direction;
wherein the first direction is non-parallel and non-perpendicular with a reference plane defined by the waveguide (see Figure 27);
wherein the output coupler (5427a) is a holographic film (see paragraph 280) that is configured to redirect light in a direction based on an angle of incidence of the light upon the holographic film (this is inherent), and the illumination light is incident upon the holographic film (5427a) at a first range of incident angles (this is inherent);
wherein the output coupler (turning elements 1314 or 5427a) includes a plurality of optical elements, the plurality of optical elements is coupled (optically coupled) to the output surface of the waveguide (112 or 5415), and the plurality of optical elements is configured to redirect the illumination light so that the illumination light is output from the output surface of the waveguide (112 or 5415);
wherein the waveguide (112 or 5415) includes an optical surface opposite to the output surface and distinct from the input surface and the output surface (see Figures 27 and 36), the output coupler (turning elements 1314 or 5427a) includes a plurality of optical elements, the plurality of optical elements is coupled to the optical surface of the waveguide (see Figures 27 and 36), and the plurality of optical elements is configured to redirect the illumination light so that the illumination light is output from the output surface of the waveguide (112 or 5415); and
a method of providing illumination light, the method comprising: 
providing, from a light source (illumination module 102 or light emitter 5410; see Figures 27 and 36; see paragraphs 121, 279 and 283), illumination light; 
receiving, at an input surface of a waveguide (112 or 5415), the illumination light provided by the light source (102 or 5410), wherein the waveguide (112 or 5415) further includes: 
an output surface (surface facing SLM 106 or 5425) that is distinct from and non-parallel to the input surface (surface facing light source 112 or 5410; see Figures 27 and 36); and 
an output coupler (turning elements 1314 or 5427a; see Figures 27 and 36; see paragraphs 129, 280 and 282); propagating, in the waveguide (112 or 5415), the illumination light via total internal reflection; and 
redirecting, by the output coupler (1314 or 5427a), the illumination light so that the illumination light is output from the output surface of the waveguide (112 or 5415) for illuminating a spatial light modulator (106 or 5425).  
receiving, at the spatial light modulator (106 or 5425), the illumination light output from the output surface of the waveguide (112 or 5415);
modulating, at the spatial light modulator (112 or 5415), an amplitude or phase of at least a portion of the illumination light (inherent to produce the image); and 
outputting modulated light from the spatial light modulator (106 or 5425);
wherein the output coupler (1314, 5427a) is disposed adjacent to (i.e. nearby) the output surface of the waveguide (112 or 5415);
wherein the output coupler (1314, 5427a) is a turning film and the method further comprises redirecting, by the turning film, the illumination light propagating in the waveguide (112, 5415) so that at least a portion of the illumination light is output from the output surface of the waveguide in a first direction (see Figures 27 and 36);
wherein the output coupler (5427a) is a holographic film (see paragraph 280), 010235-01-5312-US58the illumination light is incident upon the holographic film at a first range of incident angles (this is inherent), and the method further comprises redirecting, by the holographic film (5427a), the illumination light in a first direction based on the first range of incident angles (this is inherent);
wherein the output coupler (1314, 5427a) includes a plurality of optical elements, the plurality of optical elements coupled (optically coupled) to the output surface of the waveguide (112 or 5415), and the method further includes redirecting, by the plurality of optical elements, the illumination light so that the illumination light is output from the output surface of the waveguide (see Figures 27 and 36); and 
wherein the output coupler (1314, 5427a) includes a plurality of optical elements, the plurality of optical elements coupled (optically and physically) to an optical surface opposite to, and distinct from, the output surface of the waveguide (112 or 5415), and the method further comprises redirecting, by the plurality of optical elements, the illumination light so that the illumination light is output from the output surface of the waveguide (see Figures 27 and 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2018/0335629 A1) in view of Zhai et al. (US 8,079,718 B1).
Regarding claims 9 and 18; Cheng et al. discloses all of the limitations of claim 1 as applied above, but does not disclose a tapered waveguide positioned between the waveguide and the light source, the tapered waveguide configured to receive the illumination light provided by the light source and steer the illumination light into the waveguide.  The use of tapered waveguide couplers for collecting light from light sources and coupling the light into optical waveguides of displays to maximize optical coupling efficiency and minimize loss is well established in the display art.  For example, Zhai et al. discloses a tapered waveguide coupler (66; hollow with reflective surfaces or solid with TIR surfaces; see Figures 17A and 17B; see column 11, lines 22-32) for coupling light into a waveguide (68) of a display (see Figures 15-16).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a tapered waveguide positioned between the waveguide and light source in the display of Cheng et al., the tapered waveguide configured to receive the illumination light provided by the light source and steer the illumination light into the waveguide for the purpose of maximizing optical coupling efficiency and/or providing collimated light to the waveguide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874